DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendments
Applicant's amendments filed 3/16/2021 to claim 52 has been entered. Claim 60 has been added. Claims 46-53 and 60 remain pending. 
Election of Species
Applicant's election with traverse of the species of “a configuration using a plurality of micropillars as recited in claims 48 and 49” in the reply filed on 3/16/2021 is acknowledged.  The traversal is on the grounds that the application is not a PCT Rule 13.1 so the species election does not apply. Applicant further traverses on the grounds that species elections are only required when the species are mutually exclusive, and applicant highlights that amended claim 52 overlaps in scope with the species of claims 48 and 49. While the examiner notes that this is a limited interpretation of M.P.E.P. § 806, amended claim 52 is now considered with the species of claims 48 and 49. However, the species of (1) a configuration using fluidic shear flow with merging currents as recited in claim 47, (2) a configuration using one or more movable plates as recited in claim 50, and (3) a configuration using bulking materials as recited in claim 51, are each mutually exclusive in design and operation from the elected species of “a configuration using a plurality of micropillars” as recited in claims 48 and 49. Each of these species are independent or distinct because each of the species unique non-overlapping structures as well as functions. In addition, these species are not obvious variants of each other based on the current record. Therefore the same species election requirement as mailed 12/12/2020 remains in effect over the instant application. Claims 47 and 50-51 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/16/2021.

Claim Interpretation
Independent claim 46 is drawn to a product that recites only one structural feature, “a microfluidic system”. All of the other limitations in the claim are either functional limitations, or recitations of the intended use of the claimed product. 
Independent claim 46 recites the following functional limitations: “configured to cause perturbations in the membrane of the cell” and “configured to suddenly and temporarily deform the cell by applying pressure to the cell, wherein the perturbations are large enough for a payload to pass through”. It is noted that the claimed product does not include a cell or a payload as part of the claimed product. While describing a product in terms of its function is not itself improper (see In re Swinehart, 439 F.2d 210, 169USPQ 226 (CCPA 1971)), claims directed to a product should be distinguished from the prior art product in terms of structure rather than function; this point was recently revisited. “When a claim limitation is defined in purely functional terms, the task of determining whether that limitation is sufficiently definite is a difficult one that is highly dependent on context (e.g., the disclosure in the specification and the knowledge of a person of ordinary skill in the relevant art area). We note that the patent drafter is in the best position to resolve the ambiguity in the patent claims, and it is highly desirable that patent examiners demand that applicants do so in appropriate circumstances so that the patent can be amended during prosecution rather than attempting to resolve the ambiguity in litigation.” Halliburton Energy Services, Inc. v. M-I LLC, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008). Such ambiguity could be resolved in a few ways, for example by providing a quantitative metric for the property, or a formula for calculating the claimed functional property along with examples and counterexamples of products with that property. While functional claiming is authorized by 35 U.S.C. § 112, sixth paragraph, that statute was enacted specifically to preclude overly broad claims that effectively purport to cover any and all limitations, so long as they perform the 
Independent claim 46 states the intended use of the product is “for use with a cell suspended in a solution” and “for causing perturbations in a membrane of the cell”. M.P.E.P. § 2111.02 reads, “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” As such, the limitations of “for use with a cell suspended in a solution” and “for causing perturbations in a membrane of the cell” do not affect the patentability of the claimed product. Products, or compositions, are defined by their physical, structural, and chemical properties, not by an intended use or application, unless that intended use imposes structural requirements on the composition. 
Dependent claim 48 recites the functional limitation wherein the product is “configured to cause sudden and temporary deformation to the cell using a plurality of micropillars”. This claim does not provide any guidance on any structural features of how the micropillars are used either in the product, as part of the product, or in conjunction with the product. Therefore this claim does not limit to micropillars being part of the claimed product. Similarly, while dependent claim 49 limits to the micropillars of claim 48 being in an array, this claims also does not provide any structural limitations as to whether or not the micropillars are part of the claimed product. 
Dependent claims 52, 53, and 60 also only recite functional limitations and do not recite any structural limitations. Therefore the same interpretation of the functional limitations above also applies to these claims. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 46, 48-49, 52-53 and 60 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Chen et al (2009, Lab Chip, 9:2370-2380; reference U).
Regarding claim 46, Chen teaches a microfluidic system for use with cells in solution (see abstract, page 2371 and and Figure 1). Chen therefore teaches all of the structural features of independent claim 46. Regarding the functional limitations of claim 46 and 52-53, Chen teaches the system comprising a funnel-like aperture forming a microchannel defining a lumen, comprising a solution comprising a cell in the microfluidic channel, wherein the channel includes a diameter of the constriction is 20-60% of a diameter of the cell (see Figures 1(e) & 1(d), Figure 4, and Chen’s statement that the diameter of a cell is about 15 micrometers on page 2370). Regarding the functional limitations of claims 46 and 60, Chen teaches the system can be used with the aid of pressure changing devices (page 2371). Regarding the functional limitations of claim 48, Chen teaches the system can be used with a micropipette, and the end of a micropipette reads on the broadest reasonable interpretation of “micropillar” (see page 2370). Regarding the functional limitations of claim 49, Chen teaches the system can be used in the form of an array, and given Chen’s teaching that the device can be used with a micropipette, on the broadest reasonable interpretation of be able to be used with an “array” of micropillars (see Figure 4). Regarding the functional limitations of claims 46 and 60, Chen teaches the system can be used with the aid of pressure changing devices (page 2371).
M.P.E.P. § 2111.02 reads, “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance . 

Claims 46, 48-49, 52-53 and 60 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hosokawa et al (2010, Anal. Chem., 82, 6629–6635; of record in the IDS filed 3/6/2020). 
Regarding claim 46, Hosokawa is drawn to a microfluidic device comprising a micro flow channel for cellular assays (see abstract). Hosokawa therefore teaches all of the structural features of independent claim 46. Regarding claims 46 and 52, Hosokawa teaches that having an opening at the end of the microchannel that is smaller than the size of the cell cause cell deformation as the fluid flow pushes the cell to squeeze through the small opening (see page 6030). Regarding claims 46 and 52, Hosokawa teaches an example wherein the opening to the microchannel has diameters of 8, 9, 10, or 11 micrometers and Hosokawa teaches typical diameters of the cells ranged from 22.5 μm to 11.6 μm (see page 6031), so Hosokawa’s opening is about 35-95% of the size of the cell’s diameter. Regarding claims 46 and 52, Hosokawa further teaches an example of using a diameter of 4 micrometers to deform a cell with a diameter of 7.5 to 8.5 micrometers (see page 6634). Regarding claims 48-49, Hosokawa shows in Figure 1 that the device comprises an array of protrusions that read on micropillars. Regarding claims 53 and 60, Hosokawa teaches using a peristaltic pump to drive the cells through the system (see page 6031). 
. 

Claims 46, 48-49, 52-53 and 60 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Carlson et al (1997, Physical Reciew Letters, 79(11), 2149–2152; reference V). 
Regarding claim 46, Carlson teaches a microfluidic device for use with cells (see page 2149). Carlson therefore teaches all of the structural features of independent claim 46. Regarding claims 46 and 48-49, Carlson teaches the device comprises an array of micropillars (see page 2149). Regarding claims 46, 52-53 and 60, Carlson teaches the device comprises constrictions that are less than the diameter of a cell and that fluid can flow throw said micropillars using hydrodynamic flow to deliver the force (see page 2149).
M.P.E.P. § 2111.02 reads, “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance . 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 46, 48-49, 52-53 and 60 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over 
claims 54, 60-61, 66, 82, 93, 100, and 121-124, 131-266 of copending Application No. 15523142
claims 20-41 of copending Application No. 16145865
claims 1, 4-21, 24-43 of copending Application No. 15542892
claims 1, 27, 29-36, 39-40, 46-100of copending Application No. 15865901
claims 1-5, 7-14, 23, 31 and 33-38 of copending Application No. 15757316
claims 1-66 of copending Application No. 16068631
claims 1-122 of copending Application No. 16098404
claims 1-186 of copending Application No. 16098405
claims 1, 3, 5-9, 11-13, 60-63 and 65-72 of copending Application No. 16141107
claims 20-40 of copending Application No. 17075116
Although the claims at issue are not identical, they are not patentably distinct from each other because both recite nearly identical devices and methods of using said devices to 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented
Conclusion
No claims are free of the art. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.